MEMORANDUM OF DECISION.
Al A. Lowell appeals from a judgment entered by the Superior Court, Franklin County, on jury verdicts convicting him of gross sexual misconduct, 17-A M.R.S.A. § 253 (Supp.1987) and unlawful sexual contact, 17-A M.R.S.A. § 255 (Supp.1987). Contrary to Lowell’s contentions on appeal, we conclude that the jury verdicts were not logically irreconcilable, nor do they mandate reversal, see State v. Snow, 513 A.2d 274, 277 (Me.1986); that the trial court did not abuse its discretion in denying defendant’s motion for mistrial alleging juror bias, see State v. Chattley, 390 A.2d 472, 477 (Me.1978); and that the trial court did not err in denying defendant’s motion for judgment of acquittal since on the evidence, viewed in the light most favorable to the State, the jury rationally could have found beyond a reasonable doubt every element of the offenses charged. See State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.